Citation Nr: 0006778	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-44 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including educational benefits pursuant to 
38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1997 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The appellant has submitted no competent medical evidence 
linking the cause of the veteran's death to active service, 
nor competent evidence otherwise demonstrating that a 
service-connected disability contributed substantially or 
materially to the cause of death.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death or for educational benefits pursuant to 38 U.S.C.A. 
Chapter 35.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

In this case, the veteran's death certificate reflects that 
he died on April [redacted], 1995, as a result of chronic 
obstructive pulmonary disease.  It was also noted that recurrent 
cerebrovascular accident was a significant condition 
contributing to death.  The record reflects that at the time 
of his death the veteran was service-connected for 
intervertebral disc syndrome with severe incomplete paralysis 
of the peroneal and posterior tibial nerves, assigned a 80 
percent disability evaluation, and varicose veins, assigned a 
10 percent disability evaluation. 

The appellant contends, in essence, that the veteran's 
service-connected disabilities caused mobility and 
circulation problems which contributed materially to his 
death.  She claimed that medical evidence demonstrated the 
veteran's immobility over time resulted in debilitating 
effects and general impairment of health to an extent which 
rendered him materially less capable of resisting the effects 
of other medical complications.  She also stated that 
circulation problems associated with his service-connected 
disabilities led to severe vascular disease and strokes which 
were a major factor in his cause of death.

VA and private medical treatment records do not include an 
opinion relating the veteran's service-connected 
intervertebral disc syndrome or varicose veins to chronic 
obstructive pulmonary disease or recurrent cerebrovascular 
accident.

A May 1998 VA medical opinion, based upon a review of the 
evidence of record, found the veteran's intervertebral disc 
syndrome contributed very little, if any at all, to the 
veteran's cause of death.  An opinion from the Acting Chief 
of Surgery found there was no cause and effect relationship 
between disorders which may have contributed to the veteran's 
demise and his intervertebral disc disease or varicose veins 
disability.  It was also noted that there was no evidence 
that disc disease or varicose veins contributed to the 
veteran's death.

Based upon a review of the record, the Board finds no 
competent medical evidence has been submitted which 
demonstrates that the veteran's cause of death was related to 
active service.  There has also been no competent medical 
evidence submitted which demonstrates that the veteran's 
service-connected intervertebral disc syndrome or varicose 
veins disability contributed substantially or materially to 
his cause of death.  

The only evidence in support of the appellant's claim that 
the veteran's service-connected disabilities contributed 
materially to the cause of his death is her own opinion.  
While she is competent to testify as to symptoms the veteran 
experienced, she is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds that the appellant has not 
submitted evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a).

The Board also notes that benefits may be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct and the veteran was in receipt of, or for any 
reason was not in receipt of but would have been entitled to 
receive, compensation at the time of death for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22 (1999).

Except with respect to benefits under the provisions of 38 
U.S.C. A. § 1318 and certain cases involving individuals 
whose benefits have been forfeited for treason or for 
subversive activities, issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (1999).  

In this case, the record reflects that at the time of his 
death the veteran was service-connected for intervertebral 
disc syndrome, assigned a 80 percent disability evaluation, 
and varicose veins, assigned a 10 percent disability 
evaluation.  Although the appellant stated a VA case manager 
advised the veteran to obtain reevaluation for a 100 percent 
rating, she did not claim and the evidence does not reflect 
that the veteran was entitled to a total schedular disability 
or unemployability rating for 10 years prior to his death.  
The record does not reflect that the veteran was eligible to 
receive a total rating during his lifetime, but for his 
receipt of military retirement pay.  The appellant has not 
claimed clear and unmistakable error in any previous rating 
action that would have entitled the veteran to receive a 
total rating for an earlier effective date.  See Marso v. 
West, No. 97-2178 (U.S. Vet.App. Dec. 23, 1999), at pp. 6-11.  
Therefore, the Board finds entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is not warranted.

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In view of the denial of dependency and indemnity 
compensation benefits, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding the dependency and indemnity compensation status.  
See 38 U.S.C.A. §§ 3501, 3502 (West 1991).  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

